         Entered on Docket March 3, 2020

                                                   Below is the Order of the Court.


 1
                                                   _____________________
 2                                                 Mary Jo Heston
                                                   U.S. Bankruptcy Judge
 3                                                 (Dated as of Entered on Docket date above)


 4

 5
       ________________________________________________________________
 6

 7

 8

 9
                           UNITED STATES BANKRUPTCY COURT
10                     WESTERN DISTRICT OF WASHINGTON AT TACOMA

11   In re:

12   SARAH HOOVER,                                                     Case No. 19-42890

13                              Debtor.
14

15
     SARAH HOOVER,                                                  Adversary No. 20-04002

16                              Plaintiff,
                                                         ORDER CONSOLIDATING ACTIONS AND
17            v.                                           SETTING STATUS CONFERENCE

18   QUALITY LOAN SERVICE CORPORATION
     OF WASHINGTON, PHH MORTGAGE
19   SERVICES D/B/A PHH MORTGAGE
     SERVICES, HSBC BANK USA, N.A., AS
20
     TRUSTEE OF THE FIELDSTONE
     MORTGAGE INVESTMENT TRUST,
21
     SERIES 2006-2, NEW REZ, LLC, AND IH6
22   PROPERTY WASHINGTON, L.P. D/B/A
     INVITATION HOMES,
23
                                Defendants.
24

25



     ORDER CONSOLIDATING ACTIONS AND
     SETTING STATUS CONFERENCE - 1

      Case 19-42890-MJH     Doc 44      Filed 03/03/20    Ent. 03/03/20 16:56:34           Pg. 1 of 3
 1             This matter came before the Court for hearing on February 20, 2020, on IH6 Property

 2   Washington L.P.’s (“IH6”) Motion to Annul Automatic Stay as to the real property where the

 3   Debtor lives located at 18205 106th Street East, Bonney Lake, Washington (“Property”), ECF

 4   No. 18 (“Motion”). The Debtor filed her Response to the Motion, ECF No. 24, asking the Court

 5   to deny IH6’s requested relief. At the February 20, 2020 hearing, the following parties appeared

 6   through their counsel of record: the Debtor, IH6, PHH Mortgage Services (“PHH”), and Quality

 7   Loan Service Corporation of Washington (“QLS”). The Debtor also filed a related adversary

 8   complaint on January 25, 2020, alleging willful violation of the automatic stay under 11 U.S.C.

 9   §362(k)(1). Adv. Pro. 20-04002 (“AP”); ECF No. 23. The complaint names the following parties

10   as defendants: QLS, PHH, HSBC Bank USA, New Rez, LLC, and IH6.

11             In both the Motion and the AP, there are common questions of law and fact that include

12   but are not limited to: the nature of the Debtor’s interest in the Property; whether IH6’s

13   foreclosure action violated the automatic stay and, if so, whether the facts justify annulment of

14   the stay or damages or sanctions under 11 U.S.C. § 362(k). Based on the common questions

15   of law and fact arising from the Motion and the AP, these two actions are consolidated under

16   Federal Rules of Bankruptcy Procedure (“FRBP”) 7042. See FRBP 4001(a), 7042, 9014, and

17   Hall v. Hall, 138 S. Ct. 1118, 1131 (2018) (citing 9A Wright & Miller § 2383 (3d ed.) (collecting

18   cases) (noting in dicta that “[trial] courts enjoy substantial discretion in deciding whether and to

19   what extent to consolidate cases”), and Quillen v. Guttman, 2010 WL 1416122, at *3 (D. Md.

20   Apr. 5, 2010) (affirming a bankruptcy court’s sua sponte consolidation of a contested matter into

21   a related adversary proceeding under Rule 7042). Now therefore, it is hereby

22             ORDERED that the Motion is consolidated into the AP pursuant to FRBP 7042; it is

23   further

24

25



     ORDER CONSOLIDATING ACTIONS AND
     SETTING STATUS CONFERENCE - 2

      Case 19-42890-MJH         Doc 44    Filed 03/03/20   Ent. 03/03/20 16:56:34     Pg. 2 of 3
 1         ORDERED that pursuant to Rule 7016 a status conference is scheduled for March 13,

 2   2020, at 9:00 AM at the U.S. BANKRUPTCY COURT, 1717 Pacific Avenue, Courtroom H,

 3   Tacoma, Washington; it is further

 4         ORDERED that the parties file a brief pleading proposing a discovery and briefing

 5   schedule   prior   to   the   status    conference      on    or    before   March   11,    2020.

 6
                                              / / / End of Order / / /
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     ORDER CONSOLIDATING ACTIONS AND
     SETTING STATUS CONFERENCE - 3

      Case 19-42890-MJH      Doc 44      Filed 03/03/20    Ent. 03/03/20 16:56:34   Pg. 3 of 3
